341 S.W.3d 775 (2011)
TREASURER OF the STATE of MissouriCustodian of Second Injury Fund, Appellant,
v.
Jason DODSON, Respondent.
No. WD 73088.
Missouri Court of Appeals, Western District.
May 24, 2011.
Charles L. Clark, Jr., for Appellant.
Dean L. Christianson, for Respondent.
Before Division Three: JOSEPH M. ELLIS, Presiding Judge, VICTOR C. HOWARD, Judge and THOMAS H. NEWTON, Judge.

ORDER
PER CURIAM:
The Treasurer of the State of Missouri, as Custodian for the Second Injury Fund ("the Fund"), appeals from an award issued by the Labor and Industrial Relations Commission ordering the Fund to pay $23,539.33 in permanent partial disability benefits to Jason Dodson. After a thorough review of the record, we conclude that the Commission's order is supported by sufficient competent evidence in the record, that the Commission acted within its powers, that the decision was not procured by fraud, and that the facts found by the Commission support the award. No jurisprudential purpose would be served by a formal published opinion; however, a memorandum explaining the reasons for *776 our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).